 Case 19-03159-hdh Doc 45 Filed 08/10/20   Entered 08/10/20 14:46:35   Page 1 of 9



Andrew G. Jubinsky
Texas Bar No. 11043000
andy.jubinsky@figdav.com
Don Colleluori
Texas Bar No. 04581950
don.colleluori@figdav.com
FIGARI + DAVENPORT, LLP
901 Main Street, Suite 3400
Dallas, Texas 75202
Telephone: (214) 939-2000
Facsimile: (214) 939-2090
COUNSEL FOR DEFENDANT BLUE CROSS AND
BLUE SHIELD OF TEXAS, A DIVISION OF
HEALTH CARE SERVICE CORPORATION


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

In Re:                        §                        CHAPTER 7
                              §
GLOBAL MOLECULAR LABS, LLC, §
                              §
       Debtor.                §
                              §
                              §
JAMES W. CUNNINGHAM,          §
CHAPTER 7 TRUSTEE FOR GLOBAL §                  CASE NO. 17-34618-HDH7
MOLECULAR LABS, LLC,          §                   (Jointly Administered)
                              §
     Plaintiff,               §
vs.                           §
                              §
BLUE CROSS AND BLUE SHIELD    §
OF TEXAS, A DIVISON OF HEALTH §              ADVERSARY NO. 19-3159-HDH
CARE SERVICE CORPORATION,     §
                              §
     Defendant.               §
                              §

                  DEFENDANT’S ANSWER TO PLAINTIFF’S
                      FIRST AMENDED COMPLAINT



DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                     PAGE 1
 Case 19-03159-hdh Doc 45 Filed 08/10/20           Entered 08/10/20 14:46:35   Page 2 of 9




       Defendant Blue Cross and Blue Shield of Texas, a division of Health Care Service

Corporation (“BCBSTX”) files this Answer to the First Amended Complaint filed by

Plaintiff James W. Cunningham, Chapter 7 Trustee for Global Molecular Labs, LLC

(“Plaintiff”) and states:

                                        ANSWER

       1.     Without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph no. 1.

       2.     With respect to the allegations contained in Paragraph no. 2, denies BCBSTX

is a separate corporation or legal entity of Health Care Service Corporation and that its

principal place of business is in Austin, Texas; and admits the remaining allegations

contained therein.

       3.     Admits, based on information and belief, the allegations contained in in

Paragraph no. 3.

       4.     Admits, based on information and belief, the allegations contained in

Paragraph no. 4, subject to its immunity and other defenses.

       5.     With respect to the allegations contained in Paragraph no. 5, admits venue is

proper in the Northern District of Texas; and denies the remaining allegations contained

therein.

       6.     Without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph no. 6.

       7.     With respect to the allegations contained in Paragraph no. 7, admits

BCBSTX is a division of Health Care Service Corporation, a mutual legal reserve

DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                             PAGE 2
 Case 19-03159-hdh Doc 45 Filed 08/10/20         Entered 08/10/20 14:46:35   Page 3 of 9




company, and provides a full range of managed care programs and insurance plans for

employer groups and individuals and insures and/or administers ERISA governed plans;

states such plans and programs speak for themselves; denies BCBSTX is the source of

payment of benefits for plans that it administers but does not insure; and denies the

remaining allegations contained therein.

       8.     Admits, based on information and belief, the allegations contained in

Paragraph no. 8, and states the plans and policies speak for themselves.

       9.     With respect to the allegations contained in Paragraph no. 9, states the

underlying plans speak for themselves and would set forth the reimbursement or payment

methodology, if any, for out-of-network providers; and denies the remaining allegations

contained therein.

       10.    Without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph no. 10.

       11.    With respect to the allegations contained in Paragraph no. 11, denies further

benefits are owing to Plaintiff; and without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained therein.

       12.    Denies the allegations contained in Paragraph no. 12, and states Plaintiff’s

claims were subject to review and record requests, but Plaintiff failed and/or refused to

provide requested documentation to support reimbursement for the charges billed.

       13.    Denies the allegations contained in Paragraph no. 13.

       14.    Denies the allegations contained in Paragraph no. 14.

       15.    Denies the allegations contained in Paragraph no. 15.

DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                             PAGE 3
 Case 19-03159-hdh Doc 45 Filed 08/10/20          Entered 08/10/20 14:46:35       Page 4 of 9




       16.     With respect to the allegations contained in Paragraph no. 16, states the

underlying plans speak for themselves and would set forth the reimbursement or payment

methodology, if any, for claims for covered services from out-of-network providers; and

denies the remaining allegations contained therein.

       17.     Denies the allegations contained in Paragraph no. 17.

       18.     Denies the allegations contained in Paragraph no. 18.

       19.     Denies the allegations contained in Paragraph no. 19.

       20.     With respect to the allegations contained in Paragraph no. 20, states this

claim has been dismissed by Order dated July 28, 2020 [Doc 41], and otherwise denies the

allegations contained therein.

       21.     With respect to the allegations contained in Paragraph no. 21, states this

claim has been dismissed by Order dated July 28, 2020 [Doc 41], and otherwise denies the

allegations contained therein.

       22.     Denies the allegations contained in Paragraph no. 22.

       23.     Denies the allegations contained in Paragraph no. 23.

       24.     Denies the allegations contained in Paragraph no. 24.

       25.     Denies the allegations contained in Paragraph no. 25, and denies Plaintiff is

entitled to a jury trial.

       26.     Denies that Plaintiff is entitled to the relief requested in his prayer or in any

portion of the First Amended Complaint.

       27.     Denies any and all allegations not specifically admitted.



DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                                  PAGE 4
 Case 19-03159-hdh Doc 45 Filed 08/10/20         Entered 08/10/20 14:46:35       Page 5 of 9




       28.    Pursuant to FED. R. BANKR. P. 7012(b), BCBSTX does not consent to entry

of final orders or judgments by the bankruptcy court.

                              AFFIRMATIVE DEFENSES

       29.    Plaintiff’s claims are preempted and barred, in whole or in part, by the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001-1461 (“ERISA”)

or other federal law.

       30.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks

standing.

       31.    Plaintiff’s purported assignments are invalid for lack or failure of

consideration.

       32.    Plaintiff’s claims are barred, and the Court lacks jurisdiction, because

BCBSTX is entitled to immunity to the extent it served as third party administrator of

government self-funded plans for the claims at issue.

       33.    Plaintiff’s claims are barred, in whole or in part, to the extent BCBSTX

served as third party administrator of self-funded plans for the claims at issue.

       34.    Plaintiff’s claims are barred, in whole or in part, by fraud, illegality, unclean

hands, wavier, laches and/or estoppel.

       35.    Plaintiff’s claims are barred, in whole or in part, under the underlying plans

to the extent such services were (i) not medically necessity, (ii) experimental,

investigational or unproven, and/or (iii) not eligible expenses or covered services

thereunder.



DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                                 PAGE 5
 Case 19-03159-hdh Doc 45 Filed 08/10/20         Entered 08/10/20 14:46:35      Page 6 of 9




       36.    Plaintiff’s claims are barred, in whole or in part, to the extent the underlying

plans contain contractual provisions limiting the time during which benefit determinations

must be disputed and/or notice must be given to contest or seek correction of a benefit

determination.

       37.    Plaintiff’s claims are barred, in whole or in part, for failure to exhaust

administrative and/or contractual remedies.

       38.    Plaintiff’s claims are barred, in whole or in part, to the extent they seek to

recover amounts for services allegedly rendered which are unreasonable, including but not

limited to services that were (i) not actually performed, (ii) not actually ordered by a

licensed healthcare professional, (iii) incorrectly coded on claim forms, or (iv) excessively

charged or exceed usual and customary or reasonable charges, (v) not medically necessary,

and/or (vi) tainted by improper kickbacks, remuneration, or waived or eliminated cost-

sharing obligations, co-pays or coinsurance.

       39.    Plaintiff’s claims are barred, in whole or in part, for the reasons set forth in

the provider remittances, explanations of benefits, and/or appeals or correspondence from

BCBSTX with respect to the claims at issue, and all other limitations, definitions,

exclusions and terms of the underlying plans with respect to the subject claims, including

without limitation the patient exceeded the age limit for the service rendered, the procedure

or service is not covered by the underlying plan, experimental procedures are not covered,

pre-existing conditions are not covered, failure to provide requested information or medical

records, maximum benefits were reached, charges exceed Medicare’s allowed amount,

failure to meet group guidelines, charges eligible for worker’s compensation are not

DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                                PAGE 6
 Case 19-03159-hdh Doc 45 Filed 08/10/20         Entered 08/10/20 14:46:35       Page 7 of 9




covered, services exceed contracted maximum amounts, services included in payment for

other services performed on the same day by same provider, invalid procedure and/or

diagnosis codes, untimely claims, failure to obtain preauthorization or precertification,

duplicate claims, improper coding, unbundling, charges exceed rental allowance and/or

total number of units allowed, services not fall within or exceed scope of license, services

not documented in medical records, services rendered after coverage ended, no record of

the patient having coverage, incomplete claim, services not documented in patient’s

medical records, coordination of benefits, charges exceed MSP priced amount, invalid

procedure for patient’s sex type, and/or charges exceed priced amounts.

       40.    Plaintiff’s claims are barred, in whole or in part, to the extent the underlying

plans contain anti-assignment provisions and/or do not provide coverage for out-of-

network care or services.

       41.    Plaintiff’s claims are barred, in whole or in part, by failure to mitigate.

       42.    Plaintiff’s claims are barred in whole or in part, by the statute of limitations

and/or contractual limitations periods.

       43.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to

identify the terms of the specific ERISA governed plans that were breached.

       44.    Plaintiff’s claims are barred, in whole or in part, inasmuch as BCBSTX did

not abuse its discretion in reaching benefit determinations.

       45.    To the extent Plaintiff has suffered any damages, which BCBSTX denies,

BCBSTX is entitled to equitable recoupment or a set-off against any such damages equal

to the amounts overpaid under the terms of the underlying plans.

DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                                 PAGE 7
 Case 19-03159-hdh Doc 45 Filed 08/10/20         Entered 08/10/20 14:46:35        Page 8 of 9




       46.    Plaintiff’s claims under the Texas Insurance Code are barred because they

have been dismissed by Order dated July 28, 2020 [Doc 41].

       47.    Plaintiff’s state law claims with respect to ERISA-governed plans are barred

because the Court has dismissed such claims.

       48.    Plaintiff’s claim for denial of a full and fair review under ERISA is barred

because it is duplicative of the ERISA benefit claim, and BCBSTX is not a proper party to

a Section 503 ERISA claim.

       49.    Plaintiff is not entitled to a jury trial on ERISA claims for benefits, which are

equitable not legal in nature.

       50.    BCBSTX is entitled to recover it attorneys’ fees pursuant to 29 U.S.C.

§1132(g), for which it seeks herein.

                                       CONCLUSION

       51.    BCBSTX respectfully requests the following relief:

              a.     that Plaintiff take nothing by reason of his claims;

              b.     that BCBSTX be dismissed with its attorneys’ fees and costs; and

              c.     that BCBSTX have such other and further relief, both general and

                     special, at law and in equity, to which it may show itself justly entitled.




DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                                 PAGE 8
 Case 19-03159-hdh Doc 45 Filed 08/10/20        Entered 08/10/20 14:46:35      Page 9 of 9




Dated: August 10, 2020                      Respectfully submitted,

                                            By: /s/ Andrew G. Jubinsky
                                               Andrew G. Jubinsky
                                               Texas Bar No. 11043000
                                               andy.jubinsky@figdav.com
                                               Don Colleluori
                                               Texas Bar No. 04581950
                                               don.colleluori@figdav.com

                                            FIGARI + DAVENPORT, LLP
                                            901 Main Street, Suite 3400
                                            Dallas, Texas 75202
                                            Telephone: (214) 939-2000
                                            Facsimile: (214) 939-2090

                                            COUNSEL FOR DEFENDANT BLUE
                                            CROSS AND BLUE SHIELD OF
                                            TEXAS


                             CERTIFICATE OF SERVICE

        I hereby certify that, on August 10, 2020, a true and correct copy of the foregoing
document was served electronically via the Court’s Electronic Case Filing (ECF) system
on all parties registered to receive electronic service in this matter, including counsel for
Plaintiff.

                                               /s/ Andrew G. Jubinsky
                                             Andrew G. Jubinsky




DEFENDANT’S ANSWER TO PLAINTIFF’S
FIRST AMENDED COMPLAINT                                                               PAGE 9
